NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I (claims 1-4, 6-8, 10, 12-14, 16, and 29) in the reply filed on 4 August 2022 is acknowledged. Claims 18-20, 22-24, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.42(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 August 2022. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the divider blade (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(a) and 1.84(m). Drawings Fig. 9, 14A and 14B are of a subject matter to require proper line drawings. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. The black/dark shading in Fig. 9 is not permitted.
Note:  Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto-radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  (37 CFR 1.84(b)(1)).  In this case, the structure seen in the photographs of record admit of illustration by respective drawing figures and the examiner requires drawings in place of the photographs.	
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the wall member feature.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for determining the extent of separation of components of the fluid stream in claims 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if the phrase “to provide a moving seal” positively recites the moving seal as structure for the claimed apparatus. Claim 13 is rejected for the same reason due its dependency upon said claim.
Regarding claim 10, it is unclear what direction is meant by “lateral” openings in line 4 and it is unclear to what surface or line of reference are the openings “angled” in line 5. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi (U.S. Patent Application Pub. No. 2015/0190817) in view of Bergström et al. (U.S. Patent Application Pub. No. 2016/0271626). 
Regarding claim 1, Pieralisi discloses a centrifugal separator apparatus 100 (Fig. 1) for separating components of a fluid stream; the apparatus comprising a centrifugal separator unit 1 rotatably mounted on the support structure so as to be rotatable about a rotational axis extending through the centrifugal separator unit; a drive element 10 for driving rotation of the centrifugal separator unit; wherein the centrifugal separator unit comprises a centrifugal separation chamber having an inlet 2 which is connected or connectable to a source of fluid requiring separation, a first outlet U3 for collecting a higher density component of the fluid stream, and a second outlet U1 and/or U2 for collecting a lower density component of the fluid stream; the first outlet being connected or connectable to a first collector (channel located outside of U3 in Fig. 1) for collecting the higher density component and the second outlet being connected or connectable to a second collector (channel located outside of U1 and/or U2 in Fig. 1) for collecting the lower density component; the centrifugal separation chamber comprising a curved or inclined guide surface 12 for guiding flow of the fluid from the inlet in a radially outward direction; wherein the centrifugal separator unit is provided with a wall member 16 which is axially movable to provide a selected degree of occlusion of the first outlet and thereby control flow of the higher density component through the first outlet (paras. [0066]-[0084]), but does not explicitly teach a support structure.
Bergström et al. discloses a centrifugal separator apparatus 2 for separating components of a fluid stream, the apparatus comprising a support structure (Fig. 3) and a centrifugal separator unit 20 rotatably mounted on the support structure so as to be rotatable about a rotational axis extending through the centrifugal separator unit. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Pieralisi with the support structure of Berström et al. for the purpose of providing a hermetic type centrifugal separator with a closed separation space (para. [0113]).
Regarding claim 2, Pieralisi discloses wherein the first collector (channel located outside of U3 in Fig. 1) comprises a circumferential channel-shaped manifold surrounding the centrifugal separator unit so as to receive separated fluid components emerging from the first outlet.
Regarding claim 4, Pieralisi discloses wherein the guide surface 12 is conical or frusto-conical and/or positioned at a radially outward position with respect to the inlet and/or downstream of the inlet (Fig. 1). 
Regarding claim 6, Pieralisi discloses wherein the wall member serves 16 serves to increase or reduce the size of the first outlet (paras. [0066]-[0084]).
Regarding claim 8, Pieralisi discloses wherein the apparatus further comprises a central shaft 310 which passes through the centrifugal separator unit and is rotatably mounted on the support structure (Fig. 8).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi (U.S. Patent Application Pub. No. 2015/0190817) in view of Bergström et al. (U.S. Patent Application Pub. No. 2016/0271626), and further in view of Lutter (U.S. Patent No. 3,463,318).
Regarding claim 3, modified Pieralisi discloses wherein the manifold (channel located outside of U3 in Fig. 1) is fixed and does not rotate with the centrifugal separator unit and there is a gap between the edges of the manifold and an outer surface of the centrifugal separator unit (Fig. 1), but does not disclose providing a moving seal.
Lutter discloses providing a seal in the gap between the rotating centrifuge drum and the wall between liquid collecting housing and solid matter collecting housing (corresponding to the manifold) (col. 1 lines 48-55). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator apparatus of modified Pieralisi with the moving seal taught by Lutter for the purpose of preventing cross contamination of the collecting spaces (col. 1 lines 31-38).
Regarding claim 13, modified Pieralisi does not disclose wherein the separator unit is constructed to provide a pressure differential between the interior of the manifold and the exterior so that air passes into the manifold and the passage of separated fluid components out through the gap is prevented. 
Bergström et al. discloses wherein the separator unit is constructed to provide a pressure differential between the interior of the manifold and the exterior so that air passes into the manifold and the passage of separated fluid components out through the gap is prevented  (paras. [0019]-[0021]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified centrifugal separator apparatus of modified Pieralisi with the configuration taught by Bergström for the purpose of hermetically sealing the separator at the inlet and at the outlets (paras. [0019]-[0021]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi (U.S. Patent Application Pub. No. 2015/0190817) in view of Bergström et al. (U.S. Patent Application Pub. No. 2016/0271626), as applied to claim 1 above, and further in view of Laughlin (U.S. Patent No. 1,640,707).
Regarding claim 8, while the disclosure of modified Pieralisi is deemed to reasonably disclose the subject matter of said claim as stated above, assuming, arguendo, that Pieralisi is insufficient/does not inherently teach such subject matter, Laughlin discloses wherein the apparatus further comprises a central shaft which passes through the centrifugal separator unit and is rotatably mounted on the support structure (Fig. 1-4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator apparatus of modified Pieralisi with the central shaft configuration taught by Laughlin for the purpose of separating solids from liquids or liquids from liquids (page 1 lines 1-5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi (U.S. Patent Application Pub. No. 2015/0190817) in view of Bergström et al. (U.S. Patent Application Pub. No. 2016/0271626) and further in view of Laughlin (U.S. Patent No. 1,640,707), as applied to claim 8 above, and further in view of Spiegel et al. (U.S. Patent Application Pub. No. 2015/0202635)
Regarding claim 12, modified Pieralisi does not disclose wherein the support structure comprises mounting units in which the central shaft is rotatably mounted and wherein the mounting units are or comprise labyrinth seals. 
Spiegel et al. discloses wherein the support structure (lower housing) comprises mounting units in which the central shaft is rotatably mounted and wherein the mounting units are or comprise labyrinth seals (para. [0013]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of modified Pieralisi with the mounting configuration taught by Spiegel et al. for the purpose of mitigating leakage into the drive (para. [0013]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi (U.S. Patent Application Pub. No. 2015/0190817) in view of Bergström et al. (U.S. Patent Application Pub. No. 2016/0271626), as applied to claim 1 above, and further in view of Svensjö (U.S. Patent No. 2,532,792).
Regarding claim 14, modified Pieralisi does not discloses comprising a device for determining the extent of separation of components of the fluid stream.
Svensjö discloses a device for determining the extent of separation of components of the fluid stream (Fig. 1 and 2; col. 1 lines 43-56). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of modified Pieralisi with the device of Svensjö for the purpose of maintaining consistent viscosity and preventing clogging (col. 1 lines 43-56).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi (U.S. Patent Application Pub. No. 2015/0190817) in view of Bergström et al. (U.S. Patent Application Pub. No. 2016/0271626), and further in view of Svensjö (U.S. Patent No. 2,532,792).
Regarding claim 16, Pieralisi discloses a centrifugal separator apparatus 100 (Fig. 1) for separating components of a fluid stream; the apparatus comprising a centrifugal separator unit 1 rotatably mounted on the support structure so as to be rotatable about a rotational axis extending through the centrifugal separator unit; a drive element 10 for driving rotation of the centrifugal separator unit; wherein the centrifugal separator unit comprises a centrifugal separation chamber having an inlet 2 which is connected or connectable to a source of fluid requiring separation, a first outlet U3 for collecting a higher density component of the fluid stream, and a second outlet U1 and/or U2 for collecting a lower density component of the fluid stream; the first outlet being connected or connectable to a first collector (channel located outside of U3 in Fig. 1) for collecting the higher density component and the second outlet being connected or connectable to a second collector (channel located outside of U1 and/or U2 in Fig. 1) for collecting the lower density component; the centrifugal separation chamber comprising a curved or inclined guide surface 12 for guiding flow of the fluid from the inlet in a radially outward direction; wherein the centrifugal separator unit is provided with a wall member 16 which is axially movable to provide a selected degree of occlusion of the first outlet and thereby control flow of the higher density component through the first outlet (paras. [0066]-[0084]), but does not explicitly teach a support structure; wherein the first and/or the second outlets are in fluid communication with one or more devices for determining the extent of separation of the components of the fluid.
Bergström et al. discloses a centrifugal separator apparatus 2 for separating components of a fluid stream, the apparatus comprising a support structure (Fig. 3) and a centrifugal separator unit 20 rotatably mounted on the support structure so as to be rotatable about a rotational axis extending through the centrifugal separator unit. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Pieralisi with the support structure of Berström et al. for the purpose of providing a hermetic type centrifugal separator with a closed separation space (para. [0113]).
Svensjö discloses wherein the first and/or the second outlets are in fluid communication with one or more devices (viscosimeter 7 and/or photocell 9) for determining the extent of separation of the components of the fluid  (Fig. 1 and 2; col. 1 lines 43-56). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Pieralisi with the device of Svensjö for the purpose of maintaining consistent viscosity and preventing clogging (col. 1 lines 43-56).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi (U.S. Patent Application Pub. No. 2015/0190817) in view of Bergström et al. (U.S. Patent Application Pub. No. 2016/0271626), as applied to claim 1 above, and further in view of Karlsson (U.S. Patent No. 4,536,285).
Regarding claim 29, Pieralisi does not disclose a downstream vortex separation device for separating components of a fluid stream comprising: a separator unit in which separation of the fluid occurs; a fluid inlet for introducing a pressurized source of the fluid to be separated into the separator unit; one or more channels for reducing turbulence in the fluid stream; and a vortex-creating device for introducing a vortex to the fluid stream; and a conduit for connecting an outlet of the centrifugal separation apparatus to the fluid inlet of the vortex separation device.
Karlsson discloses a downstream vortex separation device 13 for separating components of a fluid stream comprising: a separator unit 16 in which separation of the fluid occurs; a fluid inlet 24 for introducing a pressurized source of the fluid to be separated into the separator unit; one or more channels 15 for reducing turbulence in the fluid stream; and a vortex-creating device 26 for introducing a vortex to the fluid stream; and a conduit 4, 6, and/or 8 for connecting an outlet of the centrifugal separation apparatus to the fluid inlet of the vortex separation device (Fig. 4 and 5). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separation apparatus of Pieralisi with the downstream vortex separation device taught by Karlsson for the purpose of maintaining constant viscosity in the circulation circuit (col. 4 lines 5-21).

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest the wall member comprises a divider blade which divides the fluid stream into inner and outer streams, wherein the outer stream comprises the higher density components of the fluid and the inner stream comprises the lower density components of the fluid.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest the a tubular or part-tubular central shaft which passes through the centrifugal separator unit and is rotatably mounted on the support structure and the centrifugal separation chamber inlet may take the form of a first set of lateral openings in a first end of the central shaft and optionally wherein the lateral openings are elongate and angled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774